Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Summary

This office action for US Patent application 17/137061 is responsive to communications filed on December 29, 2020. Currently, claims 1-16 are pending are presented for examination.


Claim Rejections - 35 USC § 103 :AIA 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 8, 10-13, 15-16 is/are rejected under 35 U.S.C §103 unpatentable over Lai et al. (US 20200204824 A1) in view of Liu et al. (US 20190020888 A1).

Regarding claim 1, Lai et al. (US 20200204824 A1) meets the claim limitations, as follows: 
An encoder which encodes a video [i.e. Fig. 4], comprising: 
Circuitry [i.e. circuits integrated into a video compression chip; paragraph. 0088]; and 
memory coupled to the circuitry [i.e. Fig. 4], wherein 
the circuitry, in operation, 
stores a first parameter into a bitstream [i.e. a flag in the encoded bitstream; Fig. 4], the first parameter indicating, as a prediction mode, one of (i) a multiple prediction mode in which a prediction image is generated by overlapping an inter prediction image of a current block and an intra prediction image of the current block [i.e. the intra-inter mode that combines the intra mode and the inter mode to form a new prediction; paragraph. 0037-0038] and 

However, Lai et al. (US 20200204824 A1) does not disclose about one of prediction modes predicted for each non-rectangular partition in the current block. 

In the same field of endeavor, Liu et al. (US 20190020888 A1) discloses the deficient claim limitations, as follows:

(ii) one of a plurality of prediction modes including a non-rectangular mode in which a prediction image is generated for each non-rectangular partition in the current block, and encodes the current block according to the prediction mode [i.e. paragraph. 0074, Fig. 8D].

It would have been obvious to one with ordinary skill in the art at the time of invention to Lai et al. (US 20200204824 A1) and Liu et al. (US 20190020888 A1) in order to create an encoding device as the claimed invention.

Regarding claim 3, Lai et al. (US 20200204824 A1) in view of Liu et al. (US 20190020888 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Liu et al. (US 20190020888 A1) discloses the claim limitations as follows:
The encoder according to claim 1, wherein the circuitry switches between enabling and disabling usage of the non- rectangular mode as the prediction mode, according to whether the current block satisfies a determined condition [i.e. select different prediction modes base on the shape of the partitioned current block; paragraph. 0074,  Fig. 8].

Regarding claim 4, Lai et al. (US 20200204824 A1) in view of Liu et al. (US 20190020888 A1) discloses the following claim limitations as set forth in claim 3.

Furthermore, Liu et al. (US 20190020888 A1) discloses the claim limitations as follows:
The encoder according to claim 3, wherein the determined condition is a size of the current block [i.e. Fig. 8].

Regarding claim 5, Lai et al. (US 20200204824 A1) in view of Liu et al. (US 20190020888 A1) discloses the following claim limitations as set forth in claim 3.

Furthermore, Liu et al. (US 20190020888 A1) discloses the claim limitations as follows:
The encoder according to claim 3, wherein the determined condition is an encoding mode of the current block [i.e. paragraph. 0074, Fig. 8].

Regarding claim 6, Lai et al. (US 20200204824 A1) in view of Liu et al. (US 20190020888 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Lai et al. (US 20200204824 A1) discloses the claim limitations as follows:
The encoder according to claim 1, wherein the first parameter is a flag [i.e. flag; paragraph. 0037-0038].

Regarding claim 8, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claims 10-13, all the claim limitations which are set forth and rejected as per discussion for claims 3-6.

Regarding claims 15, 16, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2, 7, 9, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent 

/NAM D PHAM/              Primary Examiner, Art Unit 2487